DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed February 21, 2022. Claims 11-12, 14-16 & 21-27 are pending. Claims 1-10, 13 & 17-20 have been canceled. New claim 27 has been added. Claim 11 has been amended. Claims 15-16 were withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Moyer on March 11, 2022.
The application has been amended as follows:
1-10. (Canceled) 
11. (Previously Presented) A biopsy device comprising:
(a) a body; 
(b) a needle extending distally from the body; 
(c) a tissue sample holder including a plurality of tissue chambers configured to store tissue samples therein, the tissue sample holder including a receiving cavity, the receiving cavity being proximate one or more tissue chambers of the plurality of tissue chambers, the plurality of tissue chambers being arranged around the receiving cavity 
(d) at least one sensor removably received within the receiving cavity of the tissue sample holder adjacent to at least one tissue chamber of the plurality of tissue chambers, the at least one sensor being operable to receive radiation from an imaging device transmitted through a tissue sample disposed within any one or more of the tissue chambers to image the tissue sample with the at least one sensor, the at least one sensor being configured to digitally transmit data in response to the radiation from the imaging device.  
12. (Previously Presented) The biopsy device of claim 11, the at least one sensor being configured to securely couple relative to the body such that the at least one sensor maintains a static orientation during rotation of the tissue sample holder relative to the body.  
13. (Cancelled) -2-Serial No. 16/208,814  
14. (Previously Presented) The biopsy device of claim 11, the at least one sensor including a plurality of sensors with each sensor corresponding to each tissue chamber of the plurality of tissue chambers.  
15. through 20. (Cancelled)  
  21. (Previously Presented) The biopsy device of claim 11, the tissue sample holder including a rotatable member defining the plurality of tissue chambers, the rotatable member being configured to rotate the plurality of chambers relative to the body, the at least one sensor being configured to couple to the tissue sample holder 
22. (Previously Presented) The biopsy device of claim 11, the tissue sample holder including a rotatable member defining the plurality of tissue chambers, the rotatable member being configured to rotate the plurality of chambers relative to the body, the at least one sensor being configured to maintain a static orientation during rotation of the rotatable member relative to the body.  
23. (Previously Presented) The biopsy device of claim 11, the tissue sample holder including a rotatable member defining the plurality of tissue chambers, the receiving cavity of the tissue sample holder being centrally positioned relative to the plurality of tissue chambers.  
24. (Previously Presented) The biopsy device of claim 11, the tissue sample holder including a rotatable member defining the plurality of tissue chambers, the receiving cavity of the tissue sample holder being centrally positioned relative to the plurality of tissue chambers, the receiving cavity being configured to slidably receive the at least one sensor with the at least one sensor oriented upwardly toward a tissue chamber aligned with the needle.  
25. (Previously Presented) The biopsy device of claim 24, the at least one sensor being configured to form an x-ray image of a single tissue chamber of the plurality of tissue chambers at one time.  
26. (Previously Presented) The biopsy device of claim 11, the at least one sensor being configured to receive x-ray radiation through the tissue sample holder from an external imaging device.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a biopsy device comprising, inter alia, a base, a needle extending from the base, a tissue sample holder comprising a plurality of chambers for tissue storage, and a radiation sensor positioned within a receiving cavity of the tissue sample holder such that the radiation sensor receives radiation directed to a tissue sample disposed within any one or more of the chambers from an imaging device so as to image the tissue sample disposed within any one or more of the chambers with the radiation sensor and digitally transmit data in response to the imaging device radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791